Wilson, J.
This court has decided in the ease of Ryan v. Harris, 1866, that the legislative assembly could rightfully make the recorder of a city a justice of the peace within the city limits and the only question presented here is, did such creation place him within the general provisions of law relating to justices of the peace, and give him as ample jurisdiction ? By Statute, amended section 883, Laws of 1865, page 40, except for the recovery of a penalty or forfeiture, “ the jurisdiction of a Justice’s Court does not depend upon where the cause of action arose, provided, that the plaintiff or defendant shall reside in the precinct where the action is commenced; or, personal service can be had on the defendant in any precinct in the county, and if the defendant do not reside in the State, the action may be commenced in any precinct in the State.” If the recorder became invested, by act of the legislature, with full jurisdiction as a justice of the peace, then there is no doubt that this action was properly brought and determined. It becomes a mere matter of construction of the section 883.
*325In granting charters to cities, and in creating municipal corporations, the legislative assembly do not intend to sever the political relations already existing, that a city within a county is now, territorially and politically, as formerly, a part of the county, still liable for its share of the public burden, and only obtains certain local rights, such as better improvement of highways, more protection against danger and damage from fire, disease, violence, etc., with the power to pass local laws applicable to the new State, not inconsistent with general ones. So its officers are local in their jurisdiction ; they exist because of the charter, where that fails they cease. Within the prescribed boundary, the incumbents of those offices are clothed with sufficient authority to exercise fully the powers, and perform all the duties thereof, and no more. The legislature can confer upon the city recorder the powers of a justice of the peace, and his duties will be perfectly consistent with both offices, but these powers only exist within such territorial limits as are given to him as recorder. These quasi special laws are to be construed strictly. They change existing states and conditions, institute new relations, and must be subject to the construction consequent to laws thus operating.
We think he is a justice of the peace only by reason of a municipal constitution; when he ceases to be recorder, he is no longer a justice of the peace. When he resigns the office of recorder, he need not resign that of a magistrate. He performs the duties of a magistrate only where he may act as recorder.
Suppose, as is often the case, that a city is created out of parts of several counties. These counties have governments independent of each other; the officer of one has no authority in the other, except as may have been expressly and specially provided. The residents in that city may each easily carry on the relations to their respective counties, and assume those consequent upon the municipal condition. The recorder of such a city would, under the construction *326claimed by appellant, be a justice of tbe peace, witb a jurisdiction extending over several counties, and co-extensive witb their limits. Sucb an office is inconsistent witb tbe general law. His residence within tbe city is in one of these counties ; be could not vote for tbe county officers in tbe others; be is not liable to general taxation save in bis own. By reason of tbe city charter be enters into new relations witb citizens of other counties; is interested in, and liable to provisions and laws affecting, alike, territory in these counties; but this is only because of tbe charter. We think tbe charter was intended to restrict tbe authority of a recorder, as a justice, to tbe city limits. When a person resides or comes within tbe corporate limits, be becomes for tbe time being-subject to tbe local laws in force there; may be prosecuted for riding upon tbe sidewalks; be served witb any process authorized by law; be sued before any officer having jurisdiction, and have tbe judgment enforced against him.
Witb this construction, tbe process, issued by tbe recorder in this case, was inoperative in Abiqua -precinct, and would not compel tbe appearance of Hosier. Hosier bad not placed himself within tbe jurisdiction of that officer any more than would a citizen of Polk county, in an action before a magistrate in Harion county, when be bad never crossed tbe Willamette river eastward.
It is not necessary to say anything about tbe service of tbe summons. Tbe marshal bad no greater jurisdiction in bis service than bad tbe recorder over the case. »
Tbe recorder is only justice of tbe peace within the city limits, and tbe court below properly interpreted his authority.
Judgment is affirmed.